On the Merits.
Affirmed.
This is a suit instituted against the “Annette Rolph,” a steamship, whose owners reside in the State of California and whose home port is San Francisco, in said state, to recover damages for personal injuries sustained by plaintiff while working as an employee of said vessel, on a wharf in Portland, Oregon.
It is admitted that plaintiff was at the time of the injury an employee of said vessel, and no question is raised on the appeal as to the sufficiency of the evidence to establish the fact that while he was so *468employed upon, the wharf in the business of loading lumber thereon he was, through the negligence of the officers and agents in charge of the vessel, injured as alleged, although these issues were contested upon the trial in the court below.
The facts established on the trial are substantially as follows: The “Annette Rolph” is owned, as above indicated, by the Rolph Navigation & Coal Company of San Francisco and is engaged in the coastwise trade, in connection with another vessel belonging to the same line, between Los Angeles, San Francisco and Portland, making a round trip between these points about every thirty days.
The McCormick Steamship Lines, a corporation, hereinafter termed the “McCormick Company,” is the agent in Portland for these boats. The McCormick Company solicits and receives cargo for the boats, purchases all supplies for the boats, and, upon arrival of the vessels, employs longshoremen to unload and reload the vessels. The longshoremen are employed by the vessels and are paid by the vessels. The McCormick Company collects all freight money, and out of this it reimburses itself for the supplies furnished and wages paid to the longshoremen, and for its services receives 10 per cent commission. This commission is paid upon all supplies, freight money and upon all wages paid the longshoremen.
On June 24, 1922, the “Annette Rolph” was moored at the docks of the Eastern and Western Lumber Company on the Willamette River, taking on a cargo of lumber, and for that purpose plaintiff had been employed as a longshoreman, stationed upon the dock. Through the negligence of the ship and its officers, machinery and tackle, plaintiff was seriously *469injured and thereafter brought this suit against the “Annette Rolph,” pursuant to the Boat Lien Law, being Chapter 19, Oregon Laws, Section 10281, et seq. Upon filing his complaint, plaintiff caused a warrant of arrest to issue; the vessel was seized by the sheriff and thereupon its owner, the Rolph Company, and its agent/ the McCormick Company, as coprincipals, with the American Surety Company i of New York as surety, executed an undertaking for the release of the vessel and the vessel was released.
For appellants there was a brief over the names of Messrs. Platt & Platt, Montgomery & Fales and Mr. J. Hampton Hodge, with oral arguments by Mr. Hugh Montgomery and Mr. A. B, Bidgway,
Thereafter the Rolph Company, as owner and claimant of the vessel, appeared and filed an answer in the cause in behalf of the vessel and, after certain admissions and general denials, alleged, in substance, as its affirmative defense, that the vessel and the plaintiff at the time of plaintiff’s injury were both engaged in a hazardous occupation, as defined by the workmen’s compensation law, and that neither the vessel nor the plaintiff had theretofore affirmatively rejected said act, and were therefore automatically under it, and, consequently, the plaintiff’s sole remedy was to apply to the state Industrial Accident Commission for compensation.
The trial court found in favor of plaintiff as to the negligence of the vessel and as to his damages; rejected the contention of defendants, and gave judgment for $3,500 and costs; decreed that the lien upon the boat, etc., be foreclosed, and also entered judgment upon the undertaking. From the decree thus entered this appeal is prosecuted.
Affirmed. Rehearing Denied.
For respondent there was a brief and oral argument by Mr. John W. Koste.
McBRIDE, C. J.
Two questions are raised on this appeal. The first is that the acts above referred to is unconstitutional, if applied to oceangoing vessels, in that it interferes with the admiralty jurisdiction of the United States courts. The second, which is rather a corollary of the first, is that it was only intended to apply to vessels exclusively engaged in intrastate commerce upon the waters of the State of Oregon.
Both of these questions were carefully considered and passed upon in the exhaustive opinion of Mr. Chief Justice Burnett in Cordrey v. Steamship Bee, 102 Or. 636 (201 Pac. 202, 20 A. L. R. 1079), and we still adhere to the doctrine laid down in that opinion. The “Annette Rolph” was actually engaged in “navigating the waters of this state” in that, in order to reach Portland from the Pacific Ocean, she was compelled to navigate the Columbia River for eighty-eight miles and the Willamette River for twelve miles, which brings her within the letter of the statute; and this case is clearly within the spirit of it, as it is inconceivable that the legislature would provide a remedy by lien against boats and vessels plying exclusively on Oregon waters and whose owners are known and within reach of ordinary process, and exclude the same remedy in cases where a vessel was only casually here and whose owners resided elsewhere.
 We take it to be the established doctrine that for any wrong committed by- a foreign vessel within a state jurisdiction, for which no remedy exists in admiralty, the state has a right to prescribe a remedy, whenever, to use the language of Mr. Justice *471McReynolds, in Grant Smith-Porter Ship Co. v. Rohde, 257 U. S. 469 (66 L. Ed. 321, 25 A. L. R. 1008, 42 Sup. Ct. Rep. 157), such local legislation “would not necessarily work material prejudice to any characteristic feature of the general maritime law, or interfere with the proper harmony or uniformity of that law in its international or interstate relations.” It is settled beyond controversy that this injury, having occurred on land, could not be the subject of a remedy in admiralty.
Granting defendants’ contention, we would have this state of affairs. The plaintiff here could not sue in admiralty; could not libel or otherwise attach the vessel; cannot exercise the authority provided by the state laws; but must pocket his injuries or sue the negligent officer who caused the injury, who might be “far away on the bounding billows” before a judgment or trial could be had. It was in view of these conditions that the state, as early as 1853, enacted this statute.
Our attention has been called to the case of Souter v. The Sea Witch, 1 Cal. 162, as an authority sustaining defendants’ contention, but it is not in point. In that case the “Sea "Witch” was a transient vessel which had merely sailed into the San Francisco harbor from the ocean on her way from New York to China. She was not intended for the California or San Francisco trade, and her presence there was only incidental. Here the defendant vessel was actively carrying on trade with Portland, in Oregon waters; had her regular times for arrival and departure; had her local agent here, and was actually engaged in taking on a cargo of Oregon products when the injury occurred at an Oregon wharf, in an Oregon river. Through her officers and agents she *472committed on land a tort against the plaintiff, and there is no legal or moral reason why she should not answer therefor.
The suggestion that our statute is copied from that of California is not accurate. Both statutes are similar to statutes enacted by Massachusetts, New York and other states, framed to meet similar emergencies. It would be difficult to frame a statute upon this subject that would not be similar in some respects to the statutes of other states upon the same subject; but, as already shown, the circumstances in the California case cited are so dissimilar from the circumstances in this ease as to render the language of the California case inapplicable here.
The cases cited by defendants’ counsel are those arising out of maritime torts, or maritime contracts; but this is neither. This is the case of a local tort committed by the defendants upon the land, and for which maritime law has provided no remedy, and does not, therefore, interfere with those general principles of the administration of maritime law, interstate or international, which it was the intent of the Constitution to preserve to Congress.
We adhere to the rulings of this court in The Victorian, 24 Or. 121 (32 Pac. 1040, 41 Am. St. Rep. 838), and Gordrey v. Steamship Bee, supra. That question is res adjudicata in this court.
The second proposition, argued with great ingenuity and plausibility by counsel for appellants, is that the parties are subject to the workmen’s compensation statute of this state, and that plaintiff’s exclusive and only remedy is by application, under that statute, to the state Industrial Accident Commission. While a literal construction of certain phases in the act (Chapter 1, Title XXXVII, Or. L.) *473affords at least plausible ground for defendants’ contention, yet, taking into consideration its whole scope and purpose as disclosed in the detail of the act, we cannot consistently hold that it was the legislative intent to apply the act to the owners of foreign vessels or vessels owned and having their home port in another state and merely taking on or unloading cargo here as a part of their foreign or interstate commerce. Such a construction would render many of the provisions of the act unworkable.
Section 6611, Or. L., provides that the state Industrial Accident Commission shall have the power to issue and serve, by its representatives, or by any sheriff, subpoenas for the attendance of witnesses, and the production of papers, books, accounts, documents and testimony, and makes it the duty of the Circuit Court judges to compel obedience to such subpoenas. It is quite evident that the language is especially directed to reach employers within the state. How could the commission reach employers in a foreign state or country, to subpoena the employer’s record for audit to determine the amount due the funl on such employer’s pay-roll; and how could the Circuit Court enforce obedience to the subpoena beyond the borders of the state?
Section 6612, Or. L., especially provides for issuing subpoenas duces tecum to employers, but the legislature must be presumed to know that subpoenas are ineffective beyond the borders of the state.
Section 6614, Or. L., provides that “All persons, firms and corporations engaged as employers in any of the hazardous occupations hereafter specified shall be subject to the provisions of this act”; but most assuredly the legislature intended that such language should be limited in application to those employers *474carrying on an industry -within the state; and, whether it intended it or not, it was powerless to legislate as to those employers engaged in industries beyond the state’s borders.
Section 6635, Or. L., provides that the books, record and pay-rolls of an employer shall always be open to inspection by the commission, and such employer shall furnish to the commission, upon request, a sworn statement of the facts relating to its pay-roll, and failure or neglect to comply with such provisions is punishable as a misdemeanor by fine or imprisonment, or both, and the Circuit Court and any Justice Court has jurisdiction over these offenses. Can it be held that the Oregon legislature either intended or has the power to authorize punishment through the Oregon courts for a misdemeanor committed in California, or Asia, or in Europe?
Even if it were intended by our legislature that vessels engaged in interstate or foreign commerce and owned outside of the state should be made subject to the provisions of the act, such legislation would be nugatory because in derogation of the general maritime jurisdiction of the United States: Southern Pac. Co. v. Jensen, 244 U. S. 205 (61 L. Ed. 1086, Ann. Cas. 1917E, 900, L. R. A. 1918C, 451, 37 Sup. Ct. Rep. 205); Knickerbocker Ice Co. v. Stewart, 253 U. S. 149 (64 L. Ed. 834, 11 A. L. R. 1145, 40 Sup. Ct. Rep. 438).
We fail to see the application of the doctrine announced in State Industrial Acc. Com. v. Nordenholt Corp., 259 U. S. 263 (66 L. Ed. 933, 25 A. L. R. 1013, 42 Sup. Ct. Rep. 473), to the circumstances disclosed in this case. In that case the deceased, one Insana, was employed by the Nordenholt Corporation to assist in repairing a vessel lying at the dock. *475The company, a contracting corporation and presumably a local corporation, had taken a contract to repair the vessel, and while so engaged Insana was killed while in the course of his employment, by an accident occurring on the wharf. It was held that, under these circumstances, the workmen’s compensation law was applicable. There was no claim that the vessel which he was repairing, or the owners of it, were subject to the Workmen’s Compensation Act.
The rights of a workman here to compensation from the state industrial accident fund arise from a contract, either express or implied, between the employee and employer embraced within the terms of the act: West v. Kozer, 104 Or. 94 (206 Pac. 542). A foreign owned vessel merely touching here in the course of foreign or interstate commerce is not such an employer.
The decree is affirmed.
Affirmed. Rehearing Denied.
Bean, Brown and McCotjrt, JJ., concur.